Citation Nr: 1521046	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-09 871	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1967, including combat in the Republic of Vietnam, and his decorations include the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims folder, so is of record.  

In the October 2009 decision at issue, the RO implicitly reopened the Veteran's low back disability claim by deciding this claim on its underlying merits; however, the preliminary question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because this initial determination goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end and what the RO may have determined in this regard is irrelevant because, in this circumstance, further consideration of the claim is neither required nor permitted.  Barnett, 83 F.3d at 1383.  The Board has recharacterized this claim accordingly.



FINDINGS OF FACT

1.  Service connection for a low back disability was previously considered and denied in an unappealed August 1986 rating decision; but additional evidence received since that rating decision, when viewed with the earlier evidence of record, raises a reasonable possibility of substantiating this claim.

2.  The degenerative joint disease (i.e., arthritis) affecting the Veteran's left hip is shown to be as likely as not at least partly the result of his service-connected right knee disability.

3.  Equally, the degenerative disk disease of his low back at L5-S1 is shown to as likely as not be at least partly the result of his service-connected right knee and left hip disabilities in combination.  


CONCLUSIONS OF LAW

1.  The August 1986 rating decision that earlier considered and denied the claim of entitlement to service connection for a low back disability is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  The criteria are met for entitlement to service connection for left hip degenerative joint disease.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014). 

3.  The criteria also are met for entitlement to service connection for degenerative disk disease of the low back at L5-S1.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening the claim concerning the low back and then granting this claim, in full, also the claim regarding the left hip, no discussion of whether there has been compliance with VA's duty-to-notify-and-assist obligations is required because this ultimately is inconsequential.

Previously-Denied Low Back Claim

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992); cf. Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).


The CAVC has found that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The CAVC stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

The Veteran's claim for service connection for a low back disability was initially denied in August 1986 on the basis that noted in-service treatment was for an acute and transitory low back condition and that there was no evidence of a currently diagnosed disability.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Since that prior final and binding decision, however, additional evidence has been received that is both new and material to the claim.  A September 2009 VA examination specifically documents that the Veteran has a currently diagnosed low back disability.  This evidence is new, as it was not part of the record at the time of the August 1986 denial.  Moreover, it is material, as it relates to an element of his claim that was not previously established, namely, whether he had a medically diagnosed low back disability.  When viewed with the previous evidence of record it also raises a reasonable possibility of substantiating this claim, certainly according to Shade triggering VA's duty to assist by obtaining a medical opinion, which was accomplished in the way of the September 2009 VA examination.  


New and material evidence sufficient to reopen this previously denied service connection claim for a low back disability thus has been received.  Reopening of this claim resultantly is warranted, with the underlying merits being addressed below.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish direct service connection for a disorder, there must be (1) competent and credible evidence of the current existence of the disability for which service connection is being claimed; (2) competent and credible evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent and credible evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also 38 C.F.R. § 3.310(b).

The Veteran has contended, including during his February 2015 Board hearing, that his left hip and low back disabilities are directly due to his service or secondarily related since due to a service-connected disability.  Although he has advanced both theories of entitlement, the evidence is sufficient to grant the respective claims based on the disabilities being aggravated by service-connected disability(ies) and the analysis to follow will center entirely on this theory.  

Service connection has been in effect for residuals of shrapnel wound to the right knee and a right knee shell fragment wound with retention of a metallic foreign object (a right knee disability) for the entire period under review.  

The Veteran is competent to provide a competent an account of left hip and low back symptomatology; however, in this instance, he lacks the necessary training and expertise necessary to provide a competent medical diagnosis or etiological opinion relating any such diagnosis to service or a service-connected disability.  Thus, the Veteran's statements are only competent, credible, and highly probative as to his account of left hip and low back symptoms and manifestations.  

      Left Hip Disability

The September 2009 VA examination reflects the Veteran's current diagnosis of left hip degenerative joint disease, occurring with aging (left hip disability); nevertheless, the examiner explicitly indicates that the diagnosed disability is "aggravated by [the] right knee condition...over what would be expected."  The opinion reflect a cogent well-reasoned medical assessment, based on relevant medical evidence, examination findings, the Veteran's competent account of left hip symptomatology, and the examiner's appropriate medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the only relevant medical opinion of record is highly probative and sufficiently establishes that the diagnosed left hip disability has been aggravated beyond its natural progression (i.e., aging) by the Veteran's service-connected right knee disability.  

Service connection is in effect for a right knee disability and the only competent evidence of record relates the Veteran's diagnosed left hip disability to the service-connected disability.  Service connection is warranted for a left hip disability.  

      Low Back Disability

The September 2009 VA examination reflects the Veteran's current diagnosis of degenerative disk disease at L5-S1, which the examiner stated was "was aggravated beyond normal aging by the [right knee disability] and by subsequent left hip condition."  A review of the examination report an opinion reveals that the examiner provides relevant opinion that is clear, logical, and well-reasoned, based on relevant medical evidence, examination findings, the Veteran's competent account of symptomatology, and the examiner's appropriate medical expertise.  See Nieves-Rodriguez, supra.  Thus, the examiner's opinion is highly probative evidence that supports a reasonable finding that the diagnosed low back disability has been aggravated beyond its natural progression (i.e., aging) by the Veteran's service-connected right knee disability and now service-connected left hip disability.  

Service connection is in effect for a right knee disability and a left hip disability and the only competent medical opinion of record relates the diagnosis to the aforementioned service-connected disabilities.  Service connection is warranted for a low back disability.  



ORDER

The petition to reopen the claim of entitlement to service connection for a low back disability is granted.  

Service connection for left hip degenerative joint disease is granted.  

Service connection for degenerative disk disease of the low back at L5-S1 also is granted.  



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


